DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR DETERMINING ENVIRONMENTAL PARAMETER DATA THAT CORRESPONDS TO A FIRST RULE FOR PLACEMENT OR ORIENTATION OF A REAL OBJECT IN AN IMAGE OF A REAL ENVIRONMENT BASED ON A FEATURE OF THE REAL ENVIRONMENT.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2012/0169847A1 in view of Lees US 2015/0170260A1 (BOTH REFERENCES FROM IDS OF 4/30/20).

Regarding claim 35, Lee teaches: 
35. (New) A method, comprising:
receiving, at a processing device, two-dimensional environment data that corresponds to a digital image of a real environment (fig. 1: 22, 23 see also pars. 16-17);
generating, by the processing device, three-dimensional environment data based on the two-dimensional environment data, the three-dimensional environment data corresponding to a three-dimensional model of the real environment (fig. 1: 20, 23 see also par. 16);
determining, by the processing device, parameter data that corresponds to a parameter for placing a three-dimensional object in a three-dimensional environment defined by the three-dimensional environment data, wherein the parameter defines a limitation on position or orientation of an object in the real environment, the three-dimensional object being a virtual model of an object (fig. 3, S13-S15 see also pars. 24, 26-27 and 29; 27 “...adjusts a display status of the virtual 3D image 40 in the 3D model 4 of the specified scene according to the vanishing point 31, the sight lines 32...”);
receiving, by the processing device, input data that corresponds to placing a three-dimensional object in the three-dimensional environment, the three-dimensional object being a virtual rendering of an object (fig. 8, 40 see also par. 26); and

(fig. 9, 40 see also par. 29).
Lee doesn't teach however, the analogous prior art Lees teaches that the object in the real environment is a real object and the three-dimensional object being a virtual model of a real object and the three-dimensional object being a virtual rendering of the real object (Lees: fig. 3, 304; fig. 4, 406 see also par. 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the object in the real environment is a real object and the three-dimensional object being a virtual model of a real object and the three-dimensional object being a virtual rendering of the real objectas shown in Lees with Lee for the benefit of providing a convenient way to visualize a three-dimensional model of the exact piece of furniture in a three-dimensional model of the exact room [0006].

Regarding claim 36, Lee teaches: 36. (New) The method, wherein the parameter data is environmental parameter data or object parameter data (fig. 3, S13; fig. 6: 31-32 see also par. 24).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lees further in view of Pandey US 2014/0132629A1.

Regarding claim 37, the previous combination of Lee and Lees remains as above but doesn’t teach however the analogous prior art Pandey teaches: 37. (New) The method, wherein the (Pandey: see pars. 97 and 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method, wherein the environmental parameter data corresponds to: a rule established by a government or regulatory authority; or a layout for other objects in the real environment as shown in Pandey with the previous combination for the benefit of addressing a problem in the prior art in that, to have sufficient power to operate an AR device for a reasonable amount of time, batteries may need to be present in the AR device that make the AR device larger, heavier and/or more expensive than if the batteries were reduced in size, complexity and/or capacity [0003].


Allowable Subject Matter
Claims 21-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21, the prior art doesn’t teach: determining, by the processing device, environmental parameter data that corresponds to a first rule for placement or orientation of a real object in the real environment based on a feature of the real environment, the feature of the real environment corresponding to:
a placement or orientation of other objects in the real environment based on the two-dimensional environment data;
a practical standard for usability of the real environment;
an access regulation established by a government or regulatory authority; or
a safety standard established by the government or regulatory authority;
determining, by the processing device, object parameter data that corresponds to a second rule for placement or orientation of the real object in the real environment based on a feature of the real object, the feature of the real object corresponding to:
a spatial standard that exceeds a geometric dimension of the real object; or
a proximity standard for placement of the real object within a maximum proximity of another feature of the real environment;
receiving, by the processing device, input data that corresponds to placement of a three-dimensional object in the three-dimensional environment, the three-dimensional object being a virtual rendering of the real object; and
in response to receiving the input data, displaying, by a display device coupled to the processing device, the three-dimensional environment with the three-dimensional object, wherein the three-dimensional object is displayed in the three-dimensional environment according to the environment parameter data and the object parameter data.

Regarding claim 28, the prior art doesn’t teach: determining, by the processing device, environmental parameter data that corresponds to a first rule for placement or orientation of a real object in the real environment based on a feature of the real environment other than an architectural feature of the real environment;
determining, by the processing device, object parameter data that corresponds to a second rule for placement or orientation of the real object in the real environment based on a feature of the real object other than a geometric dimension of the real object;
receiving, by the processing device, input data that corresponds to placement of a three-dimensional object in the three-dimensional environment, the three-dimensional object being a virtual rendering of the real object; and
in response to receiving the input data, displaying, by a display device coupled to the processing device, the three-dimensional environment with the three-dimensional object, wherein the three-dimensional object is displayed in the three-dimensional environment according to the environment parameter data and the object parameter data.

Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 38, the prior art doesn’t teach: 38.    (New) The method of claim 36, wherein the object parameter data corresponds to:
a minimum clearance around the real object as established by a manufacturer or safety specification; or
a minimum or maximum proximity for the real object to another object in the real environment.
Regarding claim 39, the prior art doesn’t teach: 39.    (New) The method of claim 35, further comprising, in response to receiving the input data, altering, by the processing device for display by the display device, a brightness or a contrast of an element of the three-dimensional environment, wherein altering the brightness or the contrast is further in response to the input data indicating a position of the three-dimensional object in the three-dimensional environment:
violates a rule associated with the parameter data for placement of the real object in the real environment; or
is permissible under the rule associated with the parameter data for placement of the real object in the real environment.

Regarding claim 40, the prior art doesn’t teach: 40. (New) The method of claim 35, further comprising, in response to receiving the input data, altering, by the processing device for display by the display device, a brightness or a contrast of the three-dimensional object, wherein altering the brightness or the contrast is further in response to the input data indicating a position of the three-dimensional object in the three-dimensional environment:
violates a rule associated with the parameter data for placement of the real object in the real environment; or
is permissible under the rule associated with the parameter data for placement of the real object in the real environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shear US 2012/0116728A1, Wigdor US 2012/0229508A1 and Ebersole WO 2007/133209A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612